DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 4/13/2022 is acknowledged. Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1, 2 and 6 are objected to because of the following informalities:  
Claim 1 contains a structural formula (I) with divalent groups R1, R2 and R3. 
The divalent groups R1, R2 and R3 are defined within claims 1 and 2, however, they are defined using terminology designating monovalent groups (alkyl, aryl). The definitions for all divalent groups should be corrected to utilize the correct terminology for divalent groups (e.g., alkylene, arylene), where appropriate. 
Claim 6 recites both “dodecanolactam” and “laurolactam” as options for the at least one lactam. These are synonyms, and therefore, one should be deleted.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pietrusza et al (US 3037002).
As to claims 1-3 and 6, Pietrusza discloses polymerization of caprolactam with amino acids (title), and exemplifies a polyamide from benzyl amine-3-carboxylic acid (herein 3-AMBa) and caprolactam (col 3, lines 55-75), including wherein the concentration of 3-AMBa is 40 wt % (see last row of table at bottom of column 3). 
A copolymer of 3-AMBa and caprolactam from 40 wt% 3-AMBa has (as calculated by the examiner, based on molecular weights of 3-AMBa and caprolactam of 151.16 g/mol and 113.16 g/mol, respectively) 33 mol% of recurring units based on 3-AMBa and 67 mol% recurring units based on caprolactam. Therefore, the 3-AMBa/caprolactam copolymer disclosed by Pietrusza has a structure according to instant formula I wherein nx is 33, ny is zero and nz is 67 (and wherein R3 is linear C5 alkylene). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrusza et al (US 3037002).
As to claims 7 and 8, Pietrusza discloses polymerization of caprolactam with amino acids (title), and exemplifies a polyamide from benzyl amine-3-carboxylic acid (herein 3-AMBa) and caprolactam (col 3, lines 55-75).
Pietrusza discloses that mono substituted methylamines including 3-AMBa act as catalysts for the polymerization of caprolactam (col 1, lines 34-39), and also have the ability to copolymerize with the parent substance (col 1, lines 40-44), and provide a copolyamide composition with enhanced stability at elevated temperatures (col 1, lines 48-53). Pietrusza discloses that copolymers from the reaction of caprolactam with the amino acid in percentages varying from 1-99% have higher heat stability, tensile modulus and melting point properties than caprolactam homopolymers (col 2, lines 12-20). 
In light of Pietrusza’s disclosure, the person having ordinary skill in the art would have been motivated to prepare a copolymer of caprolactam and 3-AMBa utilizing any appropriate content of 3-AMBa within Pietrusza’s disclosed range of 1-99 wt% in order to catalyze the polymerization of caprolactam, and to improve the heat stability relative to the caprolactam homopolymer. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer of caprolactam and 3-AMBa, as disclosed by Pietrusza, utilizing any amount of 3-AMBa within Pietrusza’s range of 1-99 wt%, including an amount within the presently claimed range of 50 mol% or more recited in claim 7, and further including an amount wherein the resulting increase in heat stability corresponds to a glass transition temperature of at least 100 C, as recited in claim 8. 

Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi et al (US 4826955).
As to claims 1-5 and 7, Akkapeddi discloses a copolymer polymerized from:
(A) a lactam or aminoalkanoic acid
(B) diamine such as m-xylylenediamine (mXDA)
(C) aromatic diacid, such as isophthalic or terephthalic acid (abstract; col 1, line 55 to col 2, line 3).
In a polyamide, as disclosed by Akkapeddi, which contains diamine (B) units derived from the preferred diamine mXDA (col 3, lines 2-3) and diacid (C) units derived from the preferred terephthalic and/or isophthalic acids (TPA, IPA, col 3, lines 14-15), the mXDA and TPA/IPA monomers form a repeating unit as shown in instant structural formula (I) subscripted ny, wherein R1 is C6 aryl and R2 is C8 aryl.
Akkapeddi discloses that the (A) monomer is present in an amount of about 0 to about 50 mol % (col 1 lines 60-64), and names 7 examples of (A), including “aminomethylbenzoic acid” (col 2, lines 47-53). Akkapeddi fails to specify a particular isomer of aminomethylbenzoic acid. However, one having ordinary skill in the art would have recognized that only three isomers are possible (ortho, meta, para), and therefore would have envisaged each one, given Akkapeddi’s general disclosure of “aminomethylbenzoic acid.” It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyamide from an amino acid (A), mXDA (B) and TPA/IPA (C), as disclosed by Akkapeddi, utilizing any (A) component named by Akkapeddi, in any amount within Akkapeddi’s disclosed range of 0-50 mol%, including utilizing 3-aminomethylbenzoic acid (3-AMBa) in an amount within the presently claimed range of 5 or more (claim 1) or in an amount of 50 mol% (claim 7), in order to provide a barrier layer having excellent oxygen barrier resistance (col 2, lines 4-5). Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).
[In the polyamide suggested by Akkapeddi as discussed above, the units derived from 3-AMBa have a structure according to the presently recited unit subscripted nx. Therefore, Akkapeddi suggests a polyamide from 3-AMBa, mXDA and TPA/IPA according to instant formula 1, wherein nx is 5-50 (or 50), nz is 0, and nx+ny+nz =100.] 
As to claim 8, Akkapeddi discloses that the polymer is selected such that the Tg is above about 100 C (col 2, lines 21-24).
As to claim 9, Akkapeddi discloses employing suitable additives, including those recited in claim 9, in conventional amounts (col 4, lines 10-23). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pietrusza et al (US 3037002) in view of Akkapeddi et al (US 4826955).
Pietrusza discloses polymerization of caprolactam with amino acids (title), and exemplifies a polyamide from benzyl amine-3-carboxylic acid (herein 3-AMBa) and caprolactam (col 3, lines 55-75), including wherein the concentration of 3-AMBa is 40 wt % (see last row of table at bottom of column 3). 
A copolymer of 3-AMBa and caprolactam from 40 wt% 3-AMBa has (as calculated by the examiner, based on molecular weights of 3-AMBa and caprolactam of 151.16 g/mol and 113.16 g/mol, respectively) 33 mol% of recurring units based on 3-AMBa and 67 mol% recurring units based on caprolactam. Therefore, the 3-AMBa/caprolactam copolymer disclosed by Pietrusza has a structure according to instant formula I wherein nx is 33, ny is zero and nz is 67 (and wherein R3 is linear C5 alkylene). 
Pietrusza teaches that the polyamide derived from 3-AMBa are particularly well adapted for use as a plastic film or coating (col 5, lines 52-59). However, Pietrusza fails to teach an additive component as recited in claim 9. 
However, as evidenced by Akkapeddi, when preparing a film from a polyamide (col 2, lines 35-37), it was known in the art that suitable additives, such as dyes, pigments, plasticizers, fillers, antioxidants, stabilizers and impact modifiers (tougheners) can be employed in conventional amounts (col 4, lines 10-22). When preparing a polyamide intended for film-forming applications, the person having ordinary skill in the art would have been motivated to include any conventional additive named by Akkapeddi in order to impart the properties associated with the additive (e.g., color, stabilization, impact modification, etc…). It would have been obvious to the person having ordinary skill in the art, therefore, to have combined the copolymer of 3-AMBa and caprolactam intended for use as a plastic film, as disclosed by Pietrusza, with any of the additives named by Akkapeddi, thereby arriving at a composition as presently recited. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/621646 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to instant claims 1 and 7, copending claim 1 recites a structural formula which includes each of the three structural units of instant formula (I), as well as an additional structural unit (p). However, in light of the open bonds at each end of instant formula (I), additional unrecited structural units are not excluded, and therefore, instant formula (I) encompasses polyamides as recited in copending claim 1 having an additional unit p. For example, a polyamide as recited in copending claim 1 having equal numbers of each unit p, q, r and s, e.g., 25 mol% of each, would have a structure according to instant formula (I) wherein nx, ny and nz are each 33.3. Alternatively, a polyamide as recited in copending in claim 1 wherein q or r is zero, and having equal amounts of the remaining units, would have a structure according to instant formula (I) wherein nx is 50, and wherein ny OR nz is 50 (with the other of ny or nz being 0). 
The recitations of instant claims 2, 3, 4, 5, 6, 8 and 9 are in copending claims 2, 3, 4, 5, 6, 8 and 9, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766